                                                     U.S. Department of Justice

                                                    United States Attorney
                                                     Eastern District of New York

                                                     610 Federal Plaza, 5th Fl.
                                                     Central Islip, New York 11722

                                                     August 23, 2019

Via ECF

Honorable Denis R. Hurley
United States District Judge
United States District Court
100 Federal Plaza
Central Islip, New York 11722

       Re:     United States v. Patel, et al., 2:16-cr-00584-DRH-AYS

Dear Judge Hurley:

       By memorandum and order dated July 17, 2019 order (Docket Entry No. 151), the Court
granted in part and denied in part the government’s motion to dismiss the Verified Petition filed
by Nalin Patel, individually and as owner and sole member of Neepa Vina Investment, LLC
(“NeepaVina”) and DNA Hotels, Ltd. (“DNA”), pursuant to Fed. R. Crim. P 32.2(c)(1)(A).
(Docket Entry No. 147) In the decision, the Court dismissed the Verified Petition in all respects
except as to the claims regarding: (1) DNA’s interest in the LaQuinta Inn property; and (2)
NeepaVina’s interest in the Texas Inn property. The Court further determined that a hearing on
the La Quinta Inn and Texas Inn properties would need to be held and directed the parties to advise
the Court if they intend to seek discovery. (Docket Entry No. 151 at 14-15)

        The government writes to advise the Court that it does intend to seek discovery in
connection with the remaining claims pursuant to Fed. R. Crim. P. 32.2(c)(1)(B). Specifically,
the government intends to seek discovery to determine the validity of the remaining claims, and
the values of the properties at issue (indeed, should the government concludes that any property
has negative equity, it may determine to cease the pursuit of forfeiture). To that end, the
undersigned respectfully requests a six-month discovery period (through February 24, 2020) to
allow time to serve interrogatories and document demands/subpoenas and to conduct depositions
of DNA and Neepa Vina (and its principals) along with other third parties with relevant knowledge.
Thank you for your consideration of this submission.

                                            Respectfully Submitted,

                                            RICHARD P. DONOGHUE
                                            United States Attorney

                                    By:      /s/
                                            Robert W. Schumacher
                                            Assistant United States Attorney
                                            (631) 715-7871
